Citation Nr: 1313296	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  12-26 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for service-connected migraine headaches.

2. Entitlement to a total disability rating due to individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In February 2013, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Migraine headaches are manifested by headache pain with photophobia, phonophobia, visual disturbances, and dizziness that require the Veteran to lie down in a dark and quiet place; the headaches and visual disturbance occur several times per week.




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in January 2010, prior to the initial unfavorable AOJ decision issued in May 2010.  The Board observes that this VCAA notice, informed the Veteran that he must show that his service-connected disability had increased in severity, of how VA would assist him in developing his claims, and of his and VA's obligations in providing such evidence for consideration.  This letter also advised him of the evidence necessary to substantiate disability ratings and effective dates generally.  Therefore, the Board finds that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of the claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir.).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA treatment records, private treatment records, and the report of a December 2010 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the repors the examiner provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that the examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology; therefore, the Board finds the VA examination report in this case adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.
The Veteran's headaches are currently rated as 50 percent disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  He contends that his symptomatology is of a severity to warrant a higher rating.  In particular, he argues that he has a visual symptoms that warrant a higher or separate rating.

Diagnostic Code 8100 pertains to migraine headaches.  Under this provision, a 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  This rating is the highest available under this diagnostic code.

The relevant medical evidence includes VA treatment records and the report of a December 2010 VA examination.  Additionally, there are lay statements by the Veteran, including his February 2013 hearing testimony.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., headache pain and fuzzy vision.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

At the December 2010 VA examination, the Veteran had complaints of headaches occurring from one to two or three times per week with greater frequency being more common.  Each headache lasted from two to eight hours and resulted in incapacitation the entire time.  The Veteran denied nausea and vomiting, but endorsed photophobia and phonophobia.  He discussed having fairly frequent visual disturbances, which were alleviated with lying down in a dark room and closing his eyes.   

The Veteran testified at his hearing that his headaches were getting more frequent, in that he was having two to three per week more often.  He reported having dizziness, but not nausea.  The Veteran indicated that he would have to lie down until the symptoms passed which was anywhere from 15 minutes to an hour-and-a half.  

VA treatment records do not reflect symptoms more severe than those reported by the Veteran at his VA examination or hearing.  However, the Board notes that a March 2009 letter from the Veteran's ophthalmologist indicated that the Veteran has transient vision alteration that was related to the Veteran's history of migraine.  A June 2009 letter from his treating physician stated that these episodes were migraine equivalents, as did a June 2009 neurology examination.  These episodes were reported to occur for eight to ten minutes every two to four days.  September 2010 to November 2011 VA treatment records describe these episodes as migraine auras.  Therefore, even though these episodes do not share the characteristics, i.e. headache pain, of the Veteran's migraine headaches, the Board determines that they do constitute migraine attacks for the purpose of determining the appropriate rating.  Nevertheless, the Board notes that the 50 percent rating assigned is the maximum schedular rating available for migraine headaches.  Therefore, a higher rating is available only on an extra-schedular basis.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for those disabilities.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  His migraine headaches are evaluated under the schedular criteria, which the Board has found to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  At worst, the Veteran's migraine headaches are manifested by headache pain with photophobia, phonophobia, visual disturbance, and dizziness that require him to lie down in a dark and quiet place; the headaches occur up to three times per week and the visual episodes occur for eight to ten minutes every two to four days.  In short, the Veteran has very frequent migraine episodes occurring several times per week that are prostrating and prolonged.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the disability ratings assigned.  Nor are there any other factors that would render the applicability of the rating schedule impractical.  For example, there is no indication in the record that the Veteran has ever been hospitalized for treatment of his migraine headaches.  There is also no indication that his migraines have resulted in marked interference with employment.  While the Veteran had ceased employment as a real estate agent in 1992, this was, according to the Veteran, the result of his tremors and not his migraines.  Therefore, the Board determines that the criteria for the rating assigned by the RO and Board reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

Entitlement to a rating in excess of 50 percent for service-connected migraine headaches is denied.


REMAND

With respect to the Veteran's claim of entitlement to TDIU, the Board observes that the December 2010 VA examiner indicated that the Veteran had not worked since 1992 because of his essential tremor.  However, this comment does not adequately address the question of entitlement to TDIU.   

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  This determination is made irrespective of the Veteran's age and non-service connected disabilities.  In other words, the question the examiner must address is whether the Veteran's service-connected disabilities would alone or together result in the Veteran being unable to obtain and maintain substantially gainful employment, regardless of the effect of his essential tremors or other non-service connected disabilities.  Accordingly, the Board finds that the Veteran should be afforded a VA examination that specifically addresses his claim of entitlement to TDIU. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the impact of his service-connected disabilities on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The examiner is specifically reminded that the Veteran's essential tremors are not service connected, and the opinion should relate only to the effect of his service-connected disabilities on his ability to obtain employment.  A complete rationale for any opinion expressed must be given. 

2. The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3. Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268   (1998).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he, and his representative, should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


